In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Kings County, dated November 21, 1978, which denied them a general preference and transferred the action to the Civil Court of the City of New York pursuant to CPLR 325 (subd [d]), and (2) a further order of the same court, dated March 15, 1979, which denied their motion for reargument of the order of November 21, 1978. Appeal from the order dated March 15, 1979, dismissed. No appeal lies from an order denying reargument. Order dated November 21, 1978 affirmed. Defendants are awarded one bill of $50 costs and disbursements. Since plaintiffs’ action has been involuntarily transferred from the Supreme Court to the Civil Court of the City of New York pursuant to CPLR 325 (subd [d]), the amount of any potential recovery has not been affected. That section specifically provides: "If the action is so removed, then the verdict or judgment shall be subject to the limitation of monetary jurisdiction of the court in which the action was originally commenced and shall be lawful to the extent of the amount demanded within such limitation.” Plaintiffs can obtain a prompt trial in the Civil Court. Hopkins, J. P., Damiani, O’Connor, Lazer and Mangano, JJ., concur.